Title: 4th.
From: Adams, John Quincy
To: 


       The british Packet sailed at about 10, in the morning. The weather was rainy, so I did not go out till almost noon. I then went with Mr. Harrison, and was by him introduced to Mrs. Swift and Miss Riché, from Philadelphia. Dined at Mr. Osgood in a pretty large Company. Young Mr. van Berkel said his Sister had arrived, somewhat sooner than he expected she would. The minister is gone to Philadelphia, to meet her, and she is expected here to-morrow or the next day. I made a very foolish mistake at dinner. At about 6 ½ in the evening, I went to drink tea with Mrs. Sears. There was a numerous Company. Miss Riché sung and Miss Eccles play’d on the harpsicord: the first sings with much grace, though she has not a clear nor a strong voice; and what I admire her for, is that she sings without requiring to be urged as some Ladies do: for I prefer hearing a person sing ill if it is requested, than to hear a good song extorted from any one. “One fond kiss before we part” is a favourite song with Miss R. and she sung one of her own Composition, the words of which appeared very pretty. Miss Eccles, plays the best on the harpsichord, of any Lady in Town: I don’t know of ever having heard any person who consider’d music only as a diversion, perform better. She has certainly acquired great perfection in the art.
      